DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “to sense at least one differential wander current on a differential wander current sensing path coupled between the set of input terminals”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the current application, the differential wander current sensing path is a U-shaped path where a differential wander current ISENSE flows. See para. 0032 and figs. 7-9. It appears the differential wander current sensing path is not coupled between the set of input terminals, RXIP and RXIN, because neither RXIP nor RXIP is coupled to the differential wander current sensing path in figs. 7-9. At least neither the gate terminal of M5 nor the gate terminal of M5’ is coupled to differential wander current sensing path. Explanation/clarification on how “a differential wander current sensing path coupled between the set of input terminals” is required.
Claims 2-20 are rejected based on the dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 10,523,470).
Regarding claim 1, Hu discloses an apparatus [e.g. fig. 1] for performing baseline wander correction (BLWC) with the aid of differential wander current sensing, comprising: multiple filters [e.g. Cacp, Racp; Cacn, Racn/ Cfp, Rfp; Cfn, Rfn], positioned in a front-end circuit of a receiver [e.g. SerDes receiver/ Col. 1, lines 45-48] and coupled to a set of input terminals [e.g. the node between RRX_term and Cacp; the node between RRX_term and Cacn] of the receiver, arranged to filter a set of input signals on the set of input terminals to generate a set of differential signals on a set of secondary terminals  [e.g. inp_ctle, inn_ctle] for further usage by the receiver; and a correction circuit [e.g. 120, 111, 112, Rcmp, Rcmn], positioned in the frontend circuit and electrically connected to the set of input terminals and the set of secondary terminals, respectively, arranged to perform the BLWC on the set of differential signals according to the set of input signals, wherein a set of amplifiers [e.g. 111, 112 fig. 1/the top  A1, the bottom A1 fig. 5/NM52, NM62] and a set of resistors [e.g. Rfp, Rfn/Rcmp, Rcmn fig. 1/Rac, Rac fig. 3] within the correction circuit form a differential wander current sensor, to sense at least one differential wander current on a differential wander current sensing path [e.g. the path between two nodes of the set of input terminals and the set of secondary terminals/ the path between two nodes of the set of input terminals and the set of current mirrors /a U shaped path between PM54 and PM64] coupled between the set of input terminals, and a set of current 
Regarding claim 2, Hu discloses the apparatus of claim 1, wherein the correction circuit comprises: the set of amplifiers, wherein respective first input terminals of the set of amplifiers are electrically connected to the set of input terminals, respectively; the set of resistors, positioned on the differential wander current sensing path coupled between the set of input terminals, wherein respective first terminals of the set of resistors are electrically connected to respective second input terminals of the set of amplifiers [e.g. the top  A1, the bottom A1 fig. 5], respectively; and the set of current mirrors, respectively coupled to the set of resistors [e.g. Rac, Rac] and respectively electrically connected to the set of secondary terminals, arranged to generate the at least one corresponding baseline wander compensation current on at least one secondary terminal of the set of secondary terminals according to the at least one differential wander current on the differential wander current sensing path, to perform the BLWC.

Regarding claim 3, Hu discloses the apparatus of claim 1, wherein the set of resistors [e.g. Rfp, Rfn/Rcmp, Rcmn fig. 1/Rac, Rac fig. 3] is coupled between the set of current mirrors [e.g. PM51-PM54, PM61-PM64], and respective partial transistors of the set of current mirrors are positioned on the differential wander current sensing path, to allow the set of current mirrors to obtain the at least one differential wander current.
Regarding claim 4, Hu discloses the apparatus of claim 1, wherein a first current mirror [e.g. PM51-PM54] and a second current mirror [e.g. PM61-PM64] of the set of current mirrors 

Regarding claim 5, Hu discloses the apparatus of claim 1, wherein the set of current mirrors comprises a first current mirror [e.g. PM51-PM54. NM52] and a second current mirror [e.g. PM61-PM64, NM52]; a transistor [e.g. NM62] embedded in the first current mirror and a transistor [e.g. NM62] embedded in the second current mirror are positioned on the differential wander current sensing path; an output terminal of a first amplifier of the set of amplifiers is electrically connected to a control terminal of the transistor embedded in the first current mirror; and an output terminal of a second amplifier of the set of amplifiers is electrically connected to a control terminal of the transistor embedded in the second current mirror.

Regarding claim 6, Hu discloses the apparatus of claim 5, wherein the first amplifier, the transistor embedded in the first current mirror and a current source [e.g. 321] within the first current mirror form a source follower embedded in the first current mirror; and the second amplifier, the transistor embedded in the second current mirror and a current source [e.g. 322] within the second current mirror form a source follower embedded in the second current mirror.

Regarding claim 7, Hu discloses the apparatus of claim 1, wherein a first group of transistors [e.g. PM52, PM54/ PM51, PM53], and a second group of transistors [e.g. PM51, PM53/ PM52, PM54] within a first current mirror [e.g. PM51-PM54] of the set of current 

Regarding claim 8, Hu discloses the apparatus of claim 7, wherein a terminal of a transistor of the second group of transistors within the first current mirror is electrically connected to a first secondary terminal [e.g. inp_ctle/inn_ctle] of the set of secondary terminals; and a terminal of a transistor of the second group of transistors within the second current mirror is electrically connected to a second secondary terminal [e.g. inn_ctle/inp_ctle] of the set of secondary terminals [see figs. 1, 3].

Regarding claim 9, Hu discloses the apparatus of claim 7, wherein the first current mirror comprises at least one first current source [e.g. PM53/113/321]and at least one second current source [e.g. 321/PM53] respectively positioned on the first current path and the second current path within the first current mirror; the second current mirror comprises at least one first current source [e.g. PM63/322] and at least one second current source [e.g. 322/114/PM63] respectively positioned on the first current path and the second current path within the second current mirror; and the set of resistors is coupled between a node among the first group of transistors within the first current mirror and the at least one first current source within the first current mirror, and a 

Regarding claim 10, Hu discloses the apparatus of claim 9, wherein the at least one first current source within the first current mirror comprises multiple first current sources respectively positioned on multiple sub-current paths of the first current path within the first current mirror, wherein a current source and another current source of the multiple first current sources within the first current mirror are arranged to generate a first static operating bias current and a first offset calibration current [e.g. 113/114], respectively; and the at least one first current source within the second current mirror comprises multiple first current sources respectively positioned on multiple sub-current paths of the first current path within the second current mirror, wherein a current source and another current source of the multiple first current sources within the second current mirror are arranged to generate a second static operating bias current and a second offset calibration current [e.g. 114/113].

Regarding claim 11, Hu discloses the apparatus of claim 10, wherein said another current source of the multiple first current sources within the first current mirror is a controlled current source; and said another current source of the multiple first current sources within the second current mirror is a controlled current source [see figs. 1, 3].

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842